DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/22 has been entered.
 	Claims 1-2, 5-8, 11-12, 14-15, and 32 have been examined.  Claims 3-4, 9-10, 13, 16-31, and 33-41 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1, 12, 32 are objected to because of the following informalities: the limitation “the first data network and second data network being different data networks” is not clear about what constitutes as difference between two data networks.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-8, 11-12, 14-15, and 32 are rejected under 35 U.S.C. 103 as being unpatentable by “Study on Enhancement of EPC for low latency communication including device mobility”, 3GPP TR 23.739, v1.0.0, (Release 16), June 2018) hereafter TR23.739 (included in IDS) in view of Narayanan (US 2017/0034761) hereafter Nara.

Regarding Claim 1 (Currently Amended),
A method implemented at a control plane of a packet data network (PDN) gateway (PGW) in a wireless network, the method comprising: 

determining that an additional user plane of the PGW for a PDN connection needs to be allocated, the PDN connection being used by a user equipment (UE) to connect to a first data network through at least a user plane of a serving gateway (SGW) of the wireless network and an initial user plane of the PGW, and the additional user plane of the PGW is used for connecting with a second data network, the additional user plane of the PGW being added to the PDN connection, the first data network and second data network being different data networks; selecting the additional user plane of the PGW [TR23.739: Sec. 1; to deliver low latency it is anticipated (but not mandated) that most solutions will use a combined S/PGW(-U); Sec. 5.1.1; some applications on a UE using an established PDN connection may be better served by very low latency user plane connections; Sec. 6.1.2; services requiring low latency user plane support are configured to request and use a specific APN; Sec. 6.5.3; at PDN connection establishment, the S/PGW-C contacts the PCRF (IMSI, APN); the PCRF contacts the SPR/UDR and the SPR/UDR downloads subscription policy data relevant for that APN and that UE; at detection of the low latency application (or UE mobility), the S/PGW-C uses its DNS (or local configuration) to determine the appropriate user plane function using APN and the UE's reported eNB ID/TAI as inputs; if the DNS response (or use of the local configuration) indicates that there is one or more better located user plane nodes, then the S/PGW-C may decide that the insertion of an additional user plane node is needed for low latency; in that case the S/PGW-C initiates the CUPS procedures for insertion of a user plane]; 
Note:
A combined S/PGW(-U) can also be separate entities.  Additional user plane is associated with a low latency network, which is different than the network old user plane is associated with.

sending address information of the additional user plane of the PGW and instruction information to a control plane of the SGW [TR23.739: Sec. 4.2; the user plane functions inform the control plane functions of their capabilities; the user plane function then obeys commands (compliant with the user plane function's capabilities) issued by the control plane function; Sec. 6.5.3; at detection of the low latency application (or UE mobility), the S/PGW-C uses its DNS (or local configuration) to determine the appropriate user plane function using APN and the UE's reported eNB ID/TAI as inputs; the S/PGW-C informs the original PGW-U of the downlink transport address for that PDN connection]; and 

one of the user plane of the SGW and the additional user plane of the PGW implementing an uplink classifier function to enable a specified part of uplink data in the PDN connection to be forwarded to the second data network through the additional user plane of the PGW [TR23.739: Sec. 6.5; Solution #5: Detection of application requiring low latency which leads to the addition of a user plane node as an Uplink Classifier; Sec. 6.5.4; the S/PGW-C needs to be configured with information related to which user plane functions have access to Application Servers deployed locally; the S/PGW-C needs internal functionality to react to the application usage and/or mobility events of low latency users potentially allocating an additional user plane node as an uplink classifier; the S/PGW-C needs functionality to control multiple user plane nodes for that UE];

selecting the additional user plane of the PGW comprises selecting the additional user plane of the PGW which is within a proximity of the UE's location [TR23.739; Sec. 6.5.2; Upon the detection of the application (or detection of UE mobility), the S/PGW-C may decide to connect in an additional user plane node in between the RAN and the PGW-U; this user plane node is in a low latency location (closer to the UE location); Sec. 6.5.3; the PCRF requests the S/PGW-C to activate User Location Reporting or Presence Reporting Area reporting; the PCRF requests the TDF/PCEF to detect when traffic for the low latency application is detected; at detection of the low latency application (or UE mobility), the S/PGW-C uses its DNS (or local configuration) to determine the appropriate user plane function using APN and the UE's reported eNB ID/TAI as inputs];
Note:
Activating User Location Reporting means tracking user location (includes closeness or proximity assessment) in selecting the additional user plane.  Applicant’s own Specification describes closeness or proximity the same way: “PGW-C may select the additional PGW-U which is close to the UE's location.  For example, the PGW-C may use User Location Reporting/Presence Reporting Area to know the UE's current location.”  See App. Spec. [para. 0070].

allocating an additional UE Internet protocol (IP) address used by the additional user plane of the PGW if an initial UE IP address for the PDN connection is at least one of not supported and cannot be directly used by the additional user plane of the PGW; and sending the initial UE IP address and the additional UE IP address to the additional user plane of the PGW to enable the additional user plane of the PGW to perform a network address translation (NAT) … when data is exchanged between the UE and the second data network through the additional user plane of the PGW [TR23.739; Sec. 1; the aim is to retain the single SGW-C per UE concept but utilise SGW-C's "independent SGW-U per PDN connection" concept and expect to base on a "make before break" PDN connection mobility concept (with UE IP address change); to deliver low latency it is anticipated (but not mandated) that most solutions will use a combined S/PGW(-U); Sec. 6.2.2; the UE's IP address is allocated by the PGW at an edge data-center; Sec. 6.2.3; the S/PGW-C selects S/PGW-U that is closer to the UE; this determination is based on functionality described in clause 6.2.2.1 and 6.2.2.2 and based on the old default EPS bearer ID in the PCO; the UE is assigned a new IP address; after establishment of the new PDN connection the UE forwards new flows via the new PDN connection (eNB-S/PGW-U2 user plane path), whereas existing traffic flows are forwarded via the old PDN connection (eNB-S/PGW-U1 user plane path); Sec. 6.5.2; upon the detection of the application (or detection of UE mobility), the S/PGW-C may decide to connect in an additional user plane node in between the RAN and the PGW-U; this user plane node is in a low latency location (closer to the UE location); Sec. 6.5.3; the S/PGW-C may decide that the insertion of an additional user plane node is needed for low latency; in that case the S/PGW-C initiates the CUPS procedures for insertion of a user plane; the S/PGW-C sends a new message to the MME so that the MME sends an E-RAB modify message to the RAN to update the RAN with the new uplink transport address for that PDN connection; the S/PGW-C informs the original PGW-U of the downlink transport address for that PDN connection; Sec. 6.5.4; the additional user plane node may need additional functionality (compared to Rel 14 CUPS) to support the splitting of the uplink data flows (within one EPS bearer) between the local breakout and the GTP-U tunnel to the PGW-U; NAT functionality or some L2 enforcement of traffic is expected to be needed on the local breakout path from the additional user plane node; this may be new functionality compared to Rel 14 CUPS].

TR23.739 teaches establishment of an additional user plane node and associated new IP address and new PDN connection.  Moreover, it teaches that the additional user plane node (corresponding new PDN connection) needs NAT functionality while maintaining old PDN connection (corresponding user plane).

However, TR23.739 does not explicitly teach the limitation that recites perform a network address translation (NAT) between the initial UE IP address and additional UE IP address …. 

POSITA would have considered Nara’s teaching about NAT in TR23.739’s additional user plane’s need for NAT functionality because Nara is in the same art area where the EPC network may enable UEs to communicate with an external network, such as a Public Land Mobile Networks (PLMN), a Public Switched Telephone Network (PSTN), and/or an Internet Protocol (IP) network (e.g., the Internet).

Nara teaches:
… the additional user plane of the PGW to perform a network address translation (NAT) between the initial UE IP address and additional UE IP address when data is exchanged between the UE and the second data network through the additional user plane of the PGW [Nara: 0022; SGW 230 may aggregate traffic received from one or more PGWs 240 and may send the aggregated traffic to one or more eNBs 220; 0024; PGW 240 may also, or alternatively, receive traffic from the external network and may send the traffic toward UE 210 (via SGW 230 and/or eNB 220); PGW 240 may also preserve NAT information for a session that has been offloaded to local network resources, such as eNB 220; 0042; SDN network controller 280 may provide PGW SDN controller 340 with instructions for monitoring new sessions and differentiating between sessions that are local and sessions that are not; 0043; an internal NAT logical flow may include operations for setting up NAT tables for a communication session in order to represent IP addresses, ports, and protocols that may be involved in the communication session; internal NAT logical flows may also include operations for maintaining NAT information for a communication session even though the communication sessions has been offloaded to local network resources and/or terminating the NAT information once the communication session has been terminated; 0054; the IP endpoint discover operation may prompt PGW 240 to create NAT associations for UE1 and UE2;  in implementations involving IPv6, the NAT associations may include logically associating the private IP address of UE1 and UE2 with public IP addresses of PGW 240; 0047; for example with traffic from one user device 210 (e.g., a first user device) is seen for the first time by NAT services, PGW 240 may create an outbound NAT table entry with the source IP address being the IP address of the first user device 210, the destination IP address being the public IP address of the NAT, port numbers (public and private), and the protocol being used; additionally, when the NAT services see the traffic of another user device 210 (e.g., a second user device 210 communicating with the first user device), the NAT services may create an outbound NAT table entry for the second user device 210 in a similar manner; PGW 240 may compare the NAT table entries to determine whether the two users are behind the same NAT (e.g., engaged in a local call].
Note:
NAT information (i.e. table with IP addresses) is maintained for comparison and routing purposes for communication sessions that are local and those that are not.  

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of TR23.739 and Nara to in order to determine whether it would benefit the network to offload local communication sessions to local network resources [Nara: 0049].

Regarding Claim 2,
wherein determining that an additional user plane of the PGW for a PDN connection needs to be allocated comprises: determining that an additional user plane of the PGW for a PDN connection needs to be allocated based on at least one of a detection of a low latency communication service in the PDN connection, the UE's location change with ongoing low latency communication service and a request from a network function [TR23.739: Sec. 6.5; Solution #5: Detection of application requiring low latency which leads to the addition of a user plane node as an Uplink Classifier; 6.5.4; the S/PGW-C needs internal functionality to react to the application usage and/or mobility events of low latency users potentially allocating an additional user plane node as an uplink classifier].

Regarding Claim 5,
wherein the user plane of the SGW implements the uplink classifier function, the instruction information indicates that the specified part of uplink data in the PDN connection is forwarded to the second data network through the additional user plane of the PGW and the other part of uplink data in the PDN connection is forwarded to the first data network through the initial user plane of the PGW [TR23.739: Sec. 6.5.4; the S/PGW-C needs internal functionality to react to the application usage and/or mobility events of low latency users potentially allocating an additional user plane node as an uplink classifier; the S/PGW-C needs functionality to control multiple user plane nodes for that UE; 6.5.3; the S/PGW-C reports and requests session modification to the PCRF and new policies will be installed by the S/PGW-C in the new user plane node for diverting the low latency traffic; detecting the start/stop of the application traffic; and performing GTP-U forwarding for the other flows].

Regarding Claim 6,
wherein the address information of the additional user plane of the PGW comprises an IP address and a tunnel endpoint identifier of the additional user plane of the PGW and the instruction information comprises at least one of a service data flow filter and application identity information associated with the specified part of uplink data [TR23.739; Sec. 6.5.3; the S/PGW-C reports and requests session modification to the PCRF and new policies will be installed by the S/PGW-C in the new user plane node for diverting the low latency traffic; detecting the start/stop of the application traffic; and performing GTP-U forwarding for the other flows; Sec. 6.5.4; the additional user plane node may need additional functionality (compared to Rel 14 CUPS) to support the splitting of the uplink data flows (within one EPS bearer) between the local breakout and the GTP-U tunnel to the PGW-U].
Note:
GTP-U tunnel inherently has an associated identifier.

Regarding Claim 7,
wherein the additional user plane of the PGW implements the uplink classifier function and the instruction information indicates that all the uplink data in the PDN connection is forwarded to the additional user plane of the PGW [TR23.739: Sec. 6.5; Solution #5: Detection of application requiring low latency which leads to the addition of a user plane node as an Uplink Classifier; 6.5.4; the S/PGW-C needs internal functionality to react to the application usage and/or mobility events of low latency users potentially allocating an additional user plane node as an uplink classifier], and 

the method further comprises: sending, to the additional user plane of the PGW, address information of the initial user plane of the PGW and instruction information indicating the specified part of uplink data in the PDN connection is forwarded to the second data network and the other part of uplink data in the PDN connection is forwarded to the initial user plane of the PGW [TR23.739; Sec. 6.5.3; the S/PGW-C reports and requests session modification to the PCRF and new policies will be installed by the S/PGW-C in the new user plane node for diverting the low latency traffic; detecting the start/stop of the application traffic; and performing GTP-U forwarding for the other flows]; and 

sending, to the initial user plane of the PGW, address information of the additional user plane of the PGW and instruction information indicating that the initial user plane of the PGW switches communication from the user plane of the SGW to the additional user plane of the PGW [Sec. 6.5.4; the additional user plane node may need additional functionality (compared to Rel 14 CUPS) to support the splitting of the uplink data flows (within one EPS bearer) between the local breakout and the GTP-U tunnel to the PGW-U; at step 5, a new GTP-C message is needed in order for the S/PGW-C to inform the MME that the uplink transport address for that PDN connection has changed].

Regarding Claim 8,
wherein the address information of the additional user plane of the PGW comprises an IP address and a tunnel endpoint identifier of the additional user plane of the PGW, the address information of the initial user plane of the PGW comprises an IP address and a tunnel endpoint identifier of the initial user plane of the PGW, and the instruction information sent to the additional user plane of the PGW comprises at least one of service data flow filter and application identity information associated with the specified part of uplink data [TR23.739; Sec. 6.5.3; the S/PGW-C reports and requests session modification to the PCRF and new policies will be installed by the S/PGW-C in the new user plane node for diverting the low latency traffic; detecting the start/stop of the application traffic; and performing GTP-U forwarding for the other flows; Sec. 6.5.4; the additional user plane node may need additional functionality (compared to Rel 14 CUPS) to support the splitting of the uplink data flows (within one EPS bearer) between the local breakout and the GTP-U tunnel to the PGW-U].
Note:
GTP-U tunnel inherently has an associated identifier.  Assignment of a new IP address means a change from a previous IP address.

Regarding Claim 11,
wherein the specified part of uplink data comprises low latency communication service data [TR23.739: Sec. 6.5; Solution #5: Detection of application requiring low latency which leads to the addition of a user plane node as an Uplink Classifier].

Regarding Claim 12, which recites a method having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 14,
wherein the address information of the initial user plane of the PGW comprises an IP address and a tunnel endpoint identifier of the initial user plane of the PGW, and the instruction information comprises at least one of a service data flow filter and application identity information associated with the specified part of uplink data [TR23.739; Sec. 6.5.3; the S/PGW-C reports and requests session modification to the PCRF and new policies will be installed by the S/PGW-C in the new user plane node for diverting the low latency traffic; detecting the start/stop of the application traffic; and performing GTP-U forwarding for the other flows; Sec. 6.5.4; the additional user plane node may need additional functionality (compared to Rel 14 CUPS) to support the splitting of the uplink data flows (within one EPS bearer) between the local breakout and the GTP-U tunnel to the PGW-U].
Note:
GTP-U tunnel inherently has an associated identifier.

Regarding Claim 15,
wherein the specified part of uplink data comprises low latency communication service data [TR23.739: Sec. 6.5; Solution #5: Detection of application requiring low latency which leads to the addition of a user plane node as an Uplink Classifier].

Regarding Claim 32, which recites an apparatus for a control plane of a packet data network (PDN) gateway (PGW) in a wireless network, the apparatus having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. 
I.	Applicant argues regarding claims 1, 12, and 32 on pages 10-12 of the Remarks section that the 3GPP TR 23.739 does not teach (a) allocating an additional UE IP address used by the additional PGW-U and that (b) the PGW-C sends the initial UE IP address and the additional UE IP address to the additional PGW-U … to perform NAT between the additional and initial UE IP address when data is exchanged between the UE and the second network.
Examiner’s Response:
For purposes of brevity, please see above how the combination of TR23.739 and Nara teaches the limitations at issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468